People v Mallahan (2014 NY Slip Op 05449)
People v Mallahan
2014 NY Slip Op 05449
Decided on July 23, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 23, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
JOHN M. LEVENTHAL
JEFFREY A. COHEN
HECTOR D. LASALLE
BETSY BARROS, JJ.


2011-03085
 (Ind. No. 3043/10)

[*1]The People of the State of New York, respondent, 
vDaniel M. Mallahan, appellant.
Robert C. Mitchell, Riverhead, N.Y. (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Ronnie Jane Lamm of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Condon, J.), rendered March 23, 2011, convicting him of criminal mischief in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
At the plea allocution, the County Court sufficiently advised the defendant of the nature of the right to appeal, and the record establishes that the defendant knowingly, voluntarily, and intelligently waived that right (see People v Lopez, 6 NY3d 248, 255; People v Eccleston, 113 AD3d 699). The defendant's valid waiver of his right to appeal precludes review of his claims that the procedure used to adjudicate him a second felony offender was defective (see People v Eccleston, 113 AD3d 699; People v Huggins, 105 AD3d 760, 761; People v Lassiter, 48 AD3d 700; see also People v Callahan, 80 NY2d 273).
SKELOS, J.P., LEVENTHAL, COHEN, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court